Citation Nr: 0732674	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  01-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 1998 for the award of a 100 percent rating for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco abuse.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash of the 
groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 100 percent rating for PTSD, and 
assigned an effective date of award to May 23, 2000.  In 
September 2002, the veteran testified at a travel board 
hearing chaired by C.W. Symanski who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b), and who is the Veterans Law Judge responsible for 
making a final determination in this case.  The case was 
remanded by the Board in July 2003 for further development.  
The Board issued a decision with respect to the veteran's 
claim for an earlier effective date for a 100 percent rating 
for his PTSD in December 2004 that was vacated to the extent 
that it failed to grant an effective date earlier than 
December 23, 1998 for the award of a 100 percent rating and 
remanded the case pursuant to an October 2005 Joint Motion 
for Remand and November 1, 2005 Order by the United States 
Court of Appeals for Veterans Claims (Court).  In June 2006, 
the Board remanded this matter to the RO for further 
development pursuant to the Joint Motion for Remand.  The 
additional issues of whether new and material evidence has 
been submitted to reopen claims for service connection for 
lumbar spine disability, COPD, and skin rash of the groin 
were subject to the prior Board remand dated in December 
2004.

The Board further notes that with respect to the issue of 
entitlement to an earlier effective date for PTSD, the 
development requested by the June 2006 Board remand has been 
accomplished to the extent possible, and this issue is now 
ready for further appellate review.  However, for reasons 
stated more fully below, the issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for lumbar spine disability, COPD due to 
tobacco use, and skin rash of the groin are addressed in the 
REMAND portion of the decision below and are once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 1998 Board decision denied the veteran's claim for 
an evaluation in excess of 50 percent for PTSD; the May 1998 
Board decision was not timely appealed and therefore became 
final.  A July 2003 Board decision also determined that the 
May 1998 Board decision did not contain clear and 
unmistakable error (CUE).  

2.  While a July 2000 rating decision granted a 100 percent 
rating for the veteran's PTSD, effective from May 23, 2000, 
the date of a VA examination that was found to show increased 
symptomatology, following the Board's now vacated decision in 
December 2004, a December 2004 rating decision granted an 
earlier effective date of December 23, 1998, the date of a VA 
examination that was found to constitute an informal claim 
and show an earlier increase in symptomatology.  

3.  The December 2004 rating decision established that 
December 23, 1998 was the effective date for the assignment 
of a 100 percent rating for the veteran's PTSD, and that the 
December 23, 1998 VA examination would be considered an 
informal claim for an increased rating for PTSD.  

4.  The VA examination on December 23, 1998 was the initial 
evidence showing disability ratable at more than 50 percent.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 23, 
1998 for the assignment of a 100 percent or any rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.157, 3.400, Part 4, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim.  

First, the veteran was provided with a June 2001 letter that 
outlined the evidence necessary to substantiate an increased 
rating claim, and the respective obligations of the VA and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter was later 
followed by a September 2006 letter that also notified the 
veteran of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the June 2001 and September 2006 VCAA notice letters 
came after the rating decision that assigned the original 
effective date of May 23, 2000, and did not specifically 
request that appellant provide any evidence in appellant's 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that the June 2001 VCAA notice letter 
was followed by a readjudication of the claim in the November 
2001 and September 2003 supplemental statements of the case 
and December 2004 rating decision, and that the September 
2006 notice was followed by readjudication of the claim in 
the May 2007 supplemental statement of the case.

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to submit additional evidence in support of his 
claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  


II.  Entitlement to an Effective Date Earlier than December 
23, 1998 for a 100 percent Rating for PTSD

It is maintained that a 100 percent evaluation for PTSD 
should be assigned from an earlier date, and the Board finds 
that this includes consideration of entitlement to an 
evaluation in excess of 50 percent, the rating that was in 
effect prior to the assignment of a 100 percent rating.  
Specifically, it is asserted that the effective date should 
be sometime within a year prior to a VA examination in 
December 23, 1998, which has been recently recognized by both 
the Board and the RO as an informal claim for earlier 
effective date purposes.  

In general, except as provided in 38 C.F.R. § 3.400(o)(2) 
(2007) and 38 C.F.R. § 3.401(b) (2007), the effective date of 
a claim for increased rating is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2007).

38 U.S.C.A. § 5110(b)(2) (West 2002) provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (to the same effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2007); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2007) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs (VA), from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2007), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record reflects that a May 1998 Board decision denied the 
veteran's claim for an evaluation in excess of 50 percent for 
PTSD.  The May 1998 Board decision is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104 (West 2002).  A July 2003 Board decision also 
determined that the May 1998 Board decision did not contain 
CUE and that decision is likewise final.  

While a July 2000 rating decision granted a 100 percent 
rating for the veteran's PTSD, effective from May 23, 2000, 
the date of a VA examination that was found to show increased 
symptomatology, following the Board's now vacated decision in 
December 2004, a December 2004 rating decision granted an 
earlier effective date of December 23, 1998, the date of a VA 
examination that was found to constitute an informal claim 
and show an earlier increase in symptomatology.  

The December 2004 rating decision established that December 
23, 1998 was the effective date for the assignment of a 100 
percent rating for the veteran's PTSD, and that the December 
23, 1998 VA examination would be considered an informal claim 
for an increased rating for PTSD.  

As the December 23 1998 claim for increased rating was 
subsequent to the revision of the diagnostic criteria 
applicable to PTSD in November 1996, only the "new" rating 
criteria for this disability are for consideration.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The December 23, 1998 VA examination report that was found to 
reflect an increase in the veteran's PTSD reflects that the 
veteran remained unemployed and had difficulties with 
sleeping, decreased energy and concentration, sense of 
foreshortened future, exaggerated startle response, and 
enormous amount of survivor guilt.  The examiner offered an 
assessment that the veteran's degree of social impairment and 
unemployability was "severe" with a global assessment of 
functioning (GAF) scale score of 60.  

During a period of one year prior to the December 23 1998 
claim to reopen, the record reflects additional VA treatment 
for this service-connected disability, beginning on December 
18, 1997, at which time the veteran was seen for an 
individual therapy session.  It was noted that the focus was 
on reestablishing contact and conducting a sort of check-in 
since the veteran had not been seen for some time.  It was 
further noted that the veteran continued to move slowly 
toward his goals.

On January 16, 1998, the veteran was seen for another 
individual therapy session and reported that he was still 
doing well and still in the process of finding a place to 
live.  Due to the political climate within his religious 
organization, he stated that he was still unable to apply for 
restoration of his credentials.  He indicated that he was 
likely to be able to do so in 1999.  At the end of the month, 
the veteran was seen for a brief appointment and reported 
that he was able to put some closure on the relationship with 
his ex-wife.  Although the veteran's words were happy, the 
reporting examiner indicated that his affect was anything but 
happy.  The examiner further noted that the veteran was 
unable or unwilling to see the incongruity of his words and 
affect.  

At the end of February 1998, it was noted that the veteran 
began by saying everything was "OK."  He then mentioned the 
possibility of going onto "5B" for a "tune-up."  In 
exploring that idea, the reporting examiner noted that the 
veteran became very tearful and remained so throughout the 
session.  The veteran disclosed that he had been feeling 
"stuck" in depression for the past 3 or 4 weeks and seemed 
unable to do anything to get himself out of it.  He had also 
been ruminating over ideas that he was not where he always 
thought he would be at this point in his life and was so 
mired in disappointment with himself that he was unable to 
raise his sights enough to establish new plans and goals.  
The veteran was urged to schedule an appointment with Dr. 
Mellman for reevaluation of his medication, which he 
reportedly did immediately after the session.

At the end of March 1998, the veteran spoke again of the 
perceived need to go to the inpatient unit for a "tune-up."  
This possibility was again explored and the veteran was 
informed there was a waiting list into July or August, but 
that because his stay would be for 6 weeks, he might be able 
to get in sooner.  The veteran indicated that he would think 
about it and let his therapist know.  An entry in April 1998 
reflects that the veteran did not keep his appointment.

Thereafter, there is no additional clinical record of any 
pertinent treatment until November 16, 1998, at which time 
the veteran was seen in the psychology consult response pain 
clinic.  The veteran noted that he had been unemployed since 
1992 and currently was living on $600 for his service-
connected disability.  He further stated that he was 
independent in his activities of daily living (ADL), spent 
most of his day sitting, reading, writing, and watching TV, 
and had recently begun walking for exercise.  The results of 
the Multidimensional Pain Inventory (MPI) categorize this 
veteran as an "Adaptive Coper."  It was noted that his pain 
interfered with his life more than it did with most low back 
pain patients.  Nonetheless, it was also noted that his 
general activity level was significantly higher than most.  
The veteran reportedly felt less control over his life than 
most low back pain patients did, but the examiner noted that 
this may be confounded by his history of PTSD and major 
depressive disorder.  The plan included having the veteran 
participate in a psychology/primary care pain management 
group.

In summary, for the period of December 1997 to December 1998, 
the available treatment records indicate that the veteran was 
reportedly doing well as of the middle of January 1998, was 
noted to have incongruent affect at the end of January 1998, 
expressed a desire for inpatient care at the end of February 
1998 reportedly as a result of depression over the previous 3 
or 4 weeks, and that while the veteran was again considering 
inpatient care at the end of March 1998, he did not return 
for further treatment until November 16, 1998, at which time 
he reported being independent in his activities of daily 
living, spent most of his day sitting, reading, writing, and 
watching TV, and had recently begun walking for exercise.  

Thus, at most, the evidence for this period reflects an 
episode of incongruent affect in late January 1998 and a 
reported period of depression in February 1998.  Otherwise, 
while the veteran expressed an interest in inpatient care in 
February and March 1998, there is no evidence that he 
contacted VA to obtain such care and in fact, he noted no 
interference in his activities of daily living as of November 
1998.  

In this regard, in reviewing the applicable criteria for 70 
and 100 percent ratings, the only criteria which are 
demonstrated for the relevant time frame by the evidence of 
record relate to some depression in February 1998 and some 
presumed continuation of difficulty in establishing effective 
work and social relationships as a result of his continued 
unemployment during this time frame.  In summary, there is no 
medical evidence indicating that an actual increase in 
disability was ascertainable between December 23, 1997 and 
December 23, 1998 under Diagnostic Code 9411.  Without such 
evidence, the Board does not find that an effective date 
earlier than December 23, 1998 for a 100 percent or any 
rating in excess of 50 percent for PTSD is warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2007).


ORDER

An effective date earlier than December 23, 1998 for 
entitlement to a 100 percent or any rating in excess of 50 
percent for PTSD is denied.


REMAND

With respect to the remaining issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for lumbar spine disability, COPD due to 
tobacco use, and skin rash of the groin, the Board first 
notes that in its remand of December 2004, the Board noted 
that the relevant claims to reopen were filed by means of a 
VA Form 21-4138 filed in June 2001.  The Board further 
observed that in August 2001, VA revised the standard of new 
and material evidence under 38 C.F.R. § 3.156 and made those 
changes effective for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001).  The Board also 
noted that the RO had incorrectly cited the revised version 
of 38 C.F.R. § 3.156 in the "PERTINENT LAWS" section of the 
September 2003 supplemental statement of the case, and 
thereafter applied the new standard with respect to the 
lumbar spine claim, and the old standard with respect to the 
skin disorder claim.  Therefore, the Board found that these 
issues had to be remanded so that the veteran could be 
properly advised of the standard applicable to his claims to 
reopen.  The Board further requested that in the process of 
readjudicating the claims, the RO was to apply the version of 
38 C.F.R. § 3.156 in effect prior to August 29, 2001 when 
adjudicating whether new and material evidence had been 
presented to reopen the claims.  

In the process of reviewing the record, the Board finds that 
although the RO provided the veteran with a letter in 
December 2004 that correctly advised the veteran that the new 
and material evidence standard in effect prior to August 29, 
2001 was applicable to his claims to reopen, the Board's 
review of the RO's subsequent letter of September 2006 and 
the supplemental statement of the case dated in May 2007, 
reflects that that the RO applied the version of 38 C.F.R. 
§ 3.156 in effect after August 29, 2001.  Consequently, 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the 
Board finds that it has no alternative but to once again 
remand these issues so that the RO can readjudicate the 
claims under the old version of 38 C.F.R. § 3.156 that was in 
effect prior to August 29, 2001.

Accordingly, the case is REMANDED for the following action:

The issues on appeal should be 
readjudicated pursuant to the version 
of 38 C.F.R. § 3.156 in effect prior to 
August 29, 2001.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


